     Case 2:19-cv-02118-APG-VCF Document 40 Filed 04/23/20 Page 1 of 1



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     FARMERS INSURANCE EXCHANGE;                    Case No.: 2:19-cv-02118-APG-VCF
 8   TRUCK INSURANCE EXCHANGE; FIRE
     INSURANCE EXCHANGE; MID-CENTURY
 9   INSURANCE COMPANY; and FARMERS                 ORDER WITHDRAWING MOTION FOR
     NEW WORLD LIFE INSURANCE                       CONTEMPT AND CONTINUING STAY
10
     COMPANY,
11
                           Plaintiffs,
12   v.

13   AARON CAMPBELL and ALTROVESE
     GRAY CAMPBELL, husband and wife,
14
                           Defendants.
15

16             I have considered the parties’ Notice of Final Settlement and Request to Withdraw
17    Motion for Contempt. (ECF No. 38.)
18             I HEREBY ORDER that this case remains stayed except as to Plaintiffs’ outstanding
19    subpoena to Allstate (ECF No. 27). Plaintiffs’ Motion for Contempt (ECF No. 29) is
20    deemed withdrawn. Upon Allstate’s satisfactory response to Plaintiffs’ subpoena, the
21    parties shall jointly move to dismiss pursuant to their settlement agreement.
22                                                      IT IS SO ORDERED:
              The parties shall file a status report or dismissal papers by June 22, 2020.
23

24
                                                       ____________________________________
25                                                     UNITED STATES DISTRICT JUDGE
26                                                                4/23/2020
                                                       DATED: ____________________________
27

28
      111048476.1
